Citation Nr: 1601395	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a nose disorder manifested by laceration and blockage.

2.  Entitlement to service connection for a nose disorder manifested by shortness of breath.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for a head injury, claimed as concussion, dizziness, and fainting spells.

5.  Entitlement to service connection for spinal stenosis in the cervical region.

6.  Entitlement to service connection for cervical radiculopathy, right upper extremity, claimed as right arm numbness and tingling.

7.  Entitlement to service connection for a right wrist disability.

8.  Entitlement to service connection for a left wrist disability.

9.  Entitlement to service connection for a metacarpal fracture of the left hand, claimed as left hand third digit and left metacarpal fracture.

10.  Entitlement to service connection for a disorder of the fourth digit of the right hand.

11.  Entitlement to service connection for a right and left hand disorder, including degenerative joint disease.

12.  Entitlement to service connection for a lumbar spine disability, to include right back pain.

13.  Entitlement to service connection for right leg numbness.

14.  Entitlement to service connection for left leg numbness.

15.  Entitlement to service connection for depression.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran sustained injuries in a November 1981 motor vehicle accident during military service.  He was transported to a private hospital by ambulance, found to have a blood alcohol content of .21, treated for his injuries, and transferred to the Camp Pendleton Naval Regional Medical Center the next day.  He received further evaluation and treatment and was discharged to duty one date later.  With the exception of a disorder of the fourth finger of the right hand, the Veteran contends that each of his claimed disabilities was incurred during the November 1981 motor vehicle accident or is a residual, secondary disability related to that accident.  

During an August 2011 VA psychiatry visit, the Veteran reported that he was working with an attorney on his appeal for disability benefits from the Social Security Administration (SSA).  A December 2012 psychiatry note reflects the Veteran's report that he was now receiving SSA disability benefits.  Where VA has actual notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The SSA records have not been obtained, but may be pertinent to the claims on appeal.  These records, as well as updated VA treatment records, should be secured on remand.

Regarding the fourth finger of the right hand, the Veteran claims entitlement to service connection due to an injury in service on January 21, 1980.  His service treatment records document that he was climbing over chairs in a theater and caught his finger in between two seats.  The assessment was trauma to the fourth digit right hand with mild edema; x-ray examination was reported as negative.  His finger was stabilized with a splint.  

In March 1980, the Veteran complained of trouble with his fourth finger on the right hand for two months.  Examination findings included swelling of the joint of the right fourth finger, slight ecchymosis, stiff range of motion, pain on pressure, and hand swelling.  The assessment was sprain, possible calcification.  He had similar complaints in April 1980 and examination findings included excessive edema, pain and tenderness, and stiffness of the right finger joint; he was sent for an x-ray to rule out an old fracture.  A right hand x-ray study was reported as within normal limits.  The impression was soft tissue [illegible].     

The Veteran was afforded a VA hand and fingers examination in January 2012.  The diagnosis included degenerative joint disease of the bilateral hands.  Unfortunately, the right and left hand x-ray reports from the date of examination are not associated with the examination report or the Veteran's claims file.  In addition, while the VA examiner opined that the right hand degenerative joint disease was not at least as likely related to the right hand strain [sic] in 1980, the examiner failed to provide a rationale for her conclusion.  Instead, the examiner provided a medical explanation only for the conclusion that the right and left hand arthritis was not related to a November 1981 motor vehicle accident because the injuries resulting from that accident were due to the Veteran's misconduct as a result of his blood alcohol level over twice the legal limit.  Therefore, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the Social Security Administration, including all associated medical records.

2.  Obtain all treatment records from the Leavenworth VA Medical Center and related clinics dating since March 2014, as well as the right and left hand x-ray examination reports from the January 2012 VA examination.

3.  Then refer the claims file to the January 2012 VA examiner (or other qualified examiner, if unavailable) to provide an addendum opinion with accompanying rationale as to whether degenerative joint disease of the right hand is related to the Veteran's right hand sprain in military service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  No additional examination is necessary, unless the examiner determines otherwise.

The examiner is requested to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease of the right had is related to service, to specifically include as a result of in-service treatment for a right hand sprain in 1980.  A complete rationale must be provided.

4.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, re-adjudicate the claims, and issue a Supplemental Statement of the Case (SSOC), as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


